Franklin App. No. 01AP-69. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On April 1, 2002, this court issued an entry staying the briefing in this case pending the conclusion of mediation pursuant to S.CtPrac.R. XIV(6)(C). Whereas this case was returned to the regular docket on November 19, 2002,
IT IS ORDERED by the court that the stay of briefing be, and hereby is, terminated.
IT IS FURTHER ORDERED by the court that appellants shall file merit briefs within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.CtPrac.R. VI.